Title: From George Washington to Adam Stephen, 28 September 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 28 September 1756]
To Lieutenant Colonel Adam Stephen, at Fort Cumberland. Sir,

I arrived here last night, and observe your several letters concerning your present situation; and must acknowledge I have the greatest apprehensions of your danger: but as I have frequently expressed them to the Governor, and he has returned me no satisfactory answer—and know the determination of the Assembly & Committee is against improving that Fort: I can not give any orders as to your erecting new, or strengthening the old works. I have (enclosing one of your letters on the subject) wrote in most express terms now: and as the Assembly are sitting, it will be laid before them by the Governor; I expect his answer, which I shall immediately acquaint you with.
The waggon you mention was proved here to be the property

of a poor man, who was obliged to quit it near Cox’s Fort, being pursued by the Indians; and it was delivered to him, but I never concerned with the Horses; I understand they were claimed here by people who have left their Settlements—You have more waggons and many strays. Upon a representation of the affair you are to be allowed two pistoles for the Rangers or Drafts you enlist; of which you may acquaint the Officers. I shall very shortly send up ten or twelve waggons, which you must load with what you think least necessary to you, and most so to the Enemy, should they fall into their hands. The powder & grape we shall want—There was no accompt of the Stores sent down. This makes me at a loss what to order—so leave it to you. I set out for Augusta to-morrow, to settle affairs on that Quarter. I am &c.

G:W.
Winchester, 28th September, 1756.    

